Citation Nr: 1448074	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-22 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for glioblastoma multiforme, on the basis of substitution and to include for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 1978, from May 1999 to July 1999, and from April 2002 to September 2002.  She died in June 2010.  The appellant is her surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This case was previously before the Board in March 2014 and was remanded for additional development.

The appellant testified before the undersigned during an April 2013 Travel Board hearing; a transcript of the hearing is of record.

At the time of her death in June 2010, the Veteran had a pending appeal for the issue set forth on the title page.  Following receipt of the appellant's request to be substituted as the appellant, the RO granted the appellant's request and informed him of the decision by letter dated in September 2012.  Accordingly, the appellant has been substituted as the claimant for the purposes of the claim that was pending at the date of the Veteran's death.

FINDING OF FACT

There has been no demonstration by competent clinical evidence, or credible lay evidence, that glioblastoma multiforme was present in the Veteran's active service or manifested to a compensable degree within a year of discharge from active service, or that there is a nexus or link between glioblastoma multiforme and the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for glioblastoma multiforme, for substitution or accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A notice letter was sent to the Veteran during her lifetime in July 2009 prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  As the appellant stands in as a substitute party for the Veteran, the notice that was provided to her during her lifetime sufficiently satisfies the duty to assist.  In August 2014 the appellant was provided with a supplemental statement of the case addressing the claim in appellate status.

The appellant has received all essential notice (or otherwise demonstrated actual knowledge of the pertinent contents of such notice), and has had a meaningful opportunity to participate in the development of the claim.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination).

VA also must make reasonable efforts to assist the appellant with obtaining evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the Veteran's service treatment records (STRs) are on file, as are private and VA medical records.  A VA opinion was obtained in April 2014 that addressed the medical matters raised by this appeal.  The opinion was predicated on a review of the record and medical findings and considered the Veteran's complaints and symptoms exhibited during her lifetime.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion in this appeal has been met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, it is clear from the appellant's testimony that he understood the elements of establishing service connection for the claim in that he tried to establish how the condition had its onset during service.  The appellant was assisted at the hearing by an accredited representative, and the appellant was asked questions to ascertain why he felt the Veteran's condition was related to service.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board finds that there has been substantial compliance with its March 2014 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board notes that in April 2014 VA obtained a medical opinion.  The appellant has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Accrued Benefits and Substitution

When a Veteran has a claim pending at the time of death, a surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which the Veteran was entitled at the time of death based on existing ratings or decisions, or other evidence that was on file at the time of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Substitution is allowed in the case of the death of a claimant who, as the Veteran in the instant case, dies on or after October 10, 2008.  When a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of a claim.  A substitute claimant may submit additional evidence in support of a claim.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants.  The Board is mindful of the appellant's status as a substitute claimant and will proceed accordingly.

Applicable Laws-Service connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as malignant tumors, may be presumptively service connected if manifested to a compensable degree in the first post-service year.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  Active military, naval, or air service includes active duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  It also includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

While the Veteran was a Persian Gulf Veteran, as glioblastoma multiforme is a known clinical diagnosis, the Veteran did not have an "undiagnosed illness" as defined by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(a).  Nevertheless, the appellant is not precluded in this case from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In statements and Board hearing testimony the appellant asserts that the Veteran's cancer was related to her exposure to environmental hazards during her service in Oman.  The Veteran's personnel records reflect that she served in Oman from April 20, 2002 to June 4, 2002.  The appellant contends that the Veteran's exposure to tent heater fumes, sand and particulates, jet fuel, and smoke from burn pits during her service in Oman were the factors that resulted in her developing cancer.

At the April 2013 Board hearing the appellant stated that the Veteran's service in the Persian Gulf had been mainly in primitive areas and in a tent city and that she had been exposed to sand particulates and particulates associated with engine exhaust and industrial pollution from that region.  As a jet mechanic the Veteran was also exposed to both unburned fuels and the vapor that arose from unburned fuels, as well as exposure from burnt fuels.  The appellant also noted several medical articles concerning the health effects experienced by Veterans of the Persian Gulf War.  The appellant also stated that the Veteran had no breathing protection devices or equipment while stationed in the Persian Gulf theatre.  The appellant indicated that he had married the Veteran in 2003.  The Veteran's tumor had been discovered in November 2005 but had started out with headaches and progressed into memory problems.  The Veteran had first begun to complain of headaches and other symptoms in early 2005.

The Veteran's active duty service treatment records contain no complaints or findings related to any malignant tumors.  Records indicate that the Veteran was diagnosed with glioblastoma multiforme in November 2005.  A November 2009 VA examiner indicated that the Veteran's brain tumor had been diagnosed "while in service" and was "service connectable as it was diagnosed in the service."

The Veteran's death certificate indicated that she died on June [redacted], 2010, of glioblastoma multiforme that had an onset before death of 4 to 5 years.

In April 2014 an opinion from a VA physician was obtained for the purpose of addressing the medical matters raised by this appeal.  The April 2014 VA examiner stated that it was less likely than not that the Veteran's glioblastoma multiforme was related to her active military service.

Medical records reveal that the Veteran was diagnosed with glioblastoma multiforme in November 2005.  As there is no evidence of glioblastoma multiforme demonstrated to a compensable degree within the first year of service discharge in September 2002, the presumption of service connection under 38 C.F.R. § 3.309(a) is not warranted.

The Veteran's active duty service treatment records reveal that glioblastoma multiforme was not noted in service.  In this regard, while it is true that the Veteran was not discharged from the New Jersey Air National Guard until April 2006, there are no service personnel records indicating that she was on active duty or ACDUTRA in early November 2005.  In fact, the Veteran made no such assertion in her detailed February 2010 notice of disagreement.  As such, the opinion from the November 2009 VA examiner can not be used to grant service connection in this case as the opinion is based on an incorrect understanding of the Veteran's military duty status in November 2005.  Thus, with the exception of the November 2009 VA examiner, there are no post service medical records that show or contain any evidence suggesting a relationship between glioblastoma multiforme and the Veteran's service.  Significantly, no healthcare professional, including those who treated the Veteran during her lifetime, has provided an opinion suggesting that the Veteran's glioblastoma multiforme was related to her active service, and the April 2014 VA examiner has indicated that no such relationship exists.

The Board finds that the April 2014 VA examiner's opinion is probative and persuasive because it took into consideration the Veteran's medical records and history, and provided a supporting rationale that included a reference to medical literature regarding the Veteran's particular circumstances.  As the appellant discussed various medical articles and materials at his May 2013 Board hearing, the Board finds the fact that the April 2014 VA examiner consulted up to date medical literature concerning the etiology of glioblastoma multiforme to be of significant importance in this case.  The Board notes that the April 2014 VA examiner observed that the only established environmental risk factor for glioblastoma multiforme was ionizing radiation.  There has been no showing or even assertion that the Veteran was exposed to ionizing radiation during service, and the Veteran specifically denied that she had been exposed to radiation on her June 2009 claim.

The Board finds that the April 2014 VA examiner's opinion is also supported by the certifying physician of the Veteran's death certificate.  That physician had indicated that the Veteran's brain cancer had likely begun 4 to 5 years prior to her death in June 2010, a time frame that would place the onset of the Veteran's brain cancer as being three or so years subsequent to her active duty discharge in September 2002.

As for continuity of symptomatology since service, the Board notes that no malignant tumors were noted during service, and the medical records clearly reveal that the Veteran's glioblastoma multiforme was not shown until some three years following service.  Further, the appellant also testified that the Veteran's headaches symptoms had not begun until early 2005.

To the extent that the appellant argues that the Veteran's active service caused her glioblastoma multiforme, the Board finds his statements are not competent evidence.  The appellant has not claimed or shown that he has had the requisite medical training to provide opinions concerning the etiology of glioblastoma multiforme.  His opinion in this regard is not competent evidence and is not favorable to his claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As the preponderance of evidence is unfavorable to the claim, the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for glioblastoma multiforme, on the basis of substitution and to include for accrued benefits purposes, is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


